DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7, 8-14 and 15-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Priest (Pub No.: US 2020/0160730 A1).  
 
Regarding claims 1, 8, and 15,  Priest discloses a method and apparatus for an unmanned aerial vehicle (UAV)  air control system / server  having a processor and memory to store software programs to control and guide UAVs, comprising: 
	at least one memory storing instructions (e.g., a memory 210  includes one or more software programs – see par. 71; Figure 4 ); and 
at least one processor (e.g., processor 202) executing the instructions to perform a process (e.g., the processor 202 is configured to execute software stored within the memory 210 – see par. 73 and Figure 4)
determining whether the ground control system is connected to an UAM vehicle (e.g., an unmanned aerial vehicle (UAV) air control system 300 / server 200 in communication with UAV 50 – see par. 77, 74, 52, 207); 
in response to determining the ground control system is connected to the UAM vehicle, exchanging data with UAM vehicle (e.g., the UAV 50  and UAV air control system 300 / server 200 exchange flight information and control data – for instance, navigation control, landing control, collision prevention, fly current condition and change  and other data - see par. 77, 97); 
automatically and remotely controlling the UAM vehicle using localized temporal data including the data (e.g., UAV air control system 300 / server 200 configured to control the UAV 50 based on weather data, landing and takeoff data and landing zone – par. 72, 77, 79, 82, 59, 60, 96, 207, 50, 53, 57, 58, 94, 144, 170; Figures 11-12); 
determining whether further control is necessary (e.g., as weather condition changes, UAV air control system 300 / server 200 requires to provide new instruction to the UAV 50; for instance, to land on an area / spot or to change flying lane – see par. 193, 196, 206, 207, 208, 98; Figures 11-12 ); 
However, Priest fails to specifically disclose in response to determining further control is not necessary, releasing the UAM vehicle. 
However, as the UAV air control system 300 / server 200 provide(s) landing instruction to a UAV 50 when there is a weather condition /event that negative impact   the UAV’s flight path / route while UAV air control system 300 / server 200  control(s) multiple UAVs 50 to prevent collisions and enforce policies (see par. 77, 207, 208), it would have been obvious to one of ordinary skill in the art to reasonable conclude that the air control system 300 / server 200 stop(s) / terminate(s) the control of an already landed UAV because there would not be a need to control the landed UAV at least until the adverse weather condition is not longer present and better allocate resource to control and guide other UAVs with their path and destination.   
 
Regarding claims 2, 7, 9 and 16, Priest discloses wherein the localized temporal data includes localized environmental data (e.g., weather data), localized frequency data (e.g., landing and takeoff data), and/or landing performance data (e.g., landing zone) (see par. 207, 50, 53, 57, 58, 94, 144, 170, 193, 196; Figures 11-12) and wherein communication between the ground control system and the UAM vehicle is by Wi-Fi or laser communication (e.g., a unmanned aerial vehicle (UAV) air control system 300 / server 200 in wireless communication with UAV 50 – see par. 76, 77, 74, 52, 207, 66, 68, 72, Figures 3-7).

Regarding claims 3, 10, 17, Priest discloses wherein automatically and remotely controlling the UAM vehicle using the localized temporal data includes: 
determining whether an intent of the UAM vehicle is to land (e.g., UAV 50 is required to land due to weather condition changes – see par. 193, 196, 206, 207, 208, 98; Figures 11-12 ) or to transit (alternative limitation); 
in response to determining the intent of the UAM vehicle is to transit, generating and transmitting a transmit message to the UAM vehicle, the transit message including instructions for an avionics system of the UAM vehicle to effectuate with an actuation system of the UAM vehicle; and
 in response to determining the intent of the UAM vehicle is to land at a landing zone associated with the ground control system, monitoring a signal and exchanging data and instructions (e.g., as weather condition changes, UAV air control system 300 / server 200 requires to provide new instruction(s) to the UAV 50 to land on an area / spot– see par. 193, 196, 206, 207, 208, 98; Figures 11-12).  

Regarding claims  4, 11, and 18, Priest discloses wherein monitoring the signal includes:
sending pull requests to other ground control systems for signal data (e.g., a mechanism / process for a drone switchover between wireless network(s) and communication between adjacent air traffic control systems that share some overlap in the geography for handoffs, which require data sharing and acknowledgement – par. 51 and 93 and Figures 5-7);
determining whether a signal is sufficient and/or triangulated based on the signal data from the other ground control systems and own-signal data obtained by the ground control system (e.g., Using triangulation, the location, altitude, speed, and direction of each UAV 50 can be continuously monitored and reported back to the servers 200. The servers 200 can implement techniques to manage this data in real-time in an automated fashion to track and control all UAVs 50 in a geographic region – see par. 78 and 82); and 
in response to determining the signal is not sufficient and/or triangulated, continuing to monitor the signal and determining whether the signal is sufficient and/or triangulated (e.g., as the UAV air traffic control system 300 / servers maintain(s) a precise location at all time of the UAVs 50 for control and guidance, a continuous triangulation of the UAVs 50 is required – see par. 78, 81, 82, 84, 89; Figures).

Regarding claim 14, Priest discloses wherein communication between the ground control system and the UAM vehicle is by Wi-Fi or laser communication (e.g., an unmanned aerial vehicle (UAV) air control system 300 / servers 200 in wireless communication with UAV 50 – see par. 76, 77, 74, 52, 207, 66, 68, 72, Figures 3-7).

Regarding claims 5, 12, and 19, Priest discloses in response to determining the signal is sufficient and/or triangulated, transmitting a hand over message to the UAM vehicle   (e.g., using triangulation, the location, altitude, speed, and direction of each UAV 50 can be continuously monitored and reported back to the servers 200 while implementing a drone switchover between wireless network(s) and / or communication between adjacent air traffic control systems that share some overlap in the geography for handoffs – see par. 51, 78, 81 and 93 and Figures 5-7); and remotely managing flight controls of the UAM vehicle (e.g., the servers 200 can implement techniques to manage this data in real-time in an automated fashion to track and control all UAVs 50 in a geographic region – see par. 78, 82, 84)
 
Regarding claims 6, 13, and 20, Priest discloses determining whether the UAM vehicle has landed (e.g., the air traffic control / server configured to control and guide the UAV for landing at the end of its flight – see par. 60, 77, 79); in response to determining the UAM vehicle has not landed, continuing to remotely manage the flight controls of the UAM vehicle (e.g., Figure 11 depicted an AUV in the process for landing at an area while the air traffic control / server control(s) and guide the AUV – see Figure 11 and related disclosure).
However, Priest failed to specifically disclose in response to determining the UAM vehicle has landed, transmitting a release message to the UAM vehicle. 
However, as the UAV air control system 300 / server 200 control(s) and guide(s) the UAV for landing at the end of its flight while UAV air control system 300 / server 200  control(s) multiple UAVs 50 to prevent collisions and enforce policies (see par. 60, 77, 79, 77, 207, 208), it would have been obvious to one of ordinary skill in the art to reasonable conclude that the air control system 300 / server 200 stop(s) / terminate(s) the control of the already landed UAV because there would not be a need to control the already landed UAV at least until its service is required and better allocate resource to control and guide other UAVs with their path and destination.   

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jorge O. Peche whose telephone number is (571)270-1339. The examiner can normally be reached Monday-Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571 272 6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.O.P/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664